Case 19-51257      Doc 134      Filed 03/10/20    Entered 03/10/20 17:24:47         Page 1 of 17



                     UNITED STATES BANKRUPTCY COURT
                         DISTRICT OF CONNECTICUT
                            BRIDGEPORT DIVISION
____________________________________
IN RE:                               )
                                     )  CASE No.                           19-51257 (JAM)
JOHNNY RAY MOORE,                   )
                                     )  CHAPTER                            13
       DEBTOR.                       )
____________________________________)
JP MORGAN CHASE BANK, NA,            )
       MOVANT,                       )
                                     )
V.                                  )
                                     )
JOHNNY RAY MOORE,                   )
       RESPONDENT.                   )  RE: ECF No.                        72
____________________________________)

                                          Appearances

Linda St. Pierre, Esq.                                              Attorney for the Movant
McCalla Raymer Leibert Pierce, LLC
50 Weston St.
Hartford, CT 06120

Mr. Johnny Ray Moore                                                Pro se Debtor

                  MEMORANDUM OF DECISION AND ORDER
            GRANTING MOTION FOR RELIEF FROM AUTOMATIC STAY

Julie A. Manning, Chief United States Bankruptcy Judge

       On September 20, 2019, Johnny Ray Moore (the “Debtor”) filed a Chapter 13 petition in

this Court. On January 16, 2020, JPMorgan Chase Bank, National Association (“JP Morgan”),

filed a Motion for Relief from Stay seeking relief pursuant to 11 U.S.C. §§ 362(d)(1) and (d)(2),

and in rem relief pursuant to § 362(d)(4) (the “Motion for Relief from Stay”) regarding the

Debtor’s real property commonly known as 10 Rosemary Drive, Stratford, CT 06615 (the

“Property”). ECF No. 72. On January 23, 2020, the Debtor filed a Motion for Extension of

Time to February 6, 2020, to respond to the Motion for Relief From Stay, which was granted.
Case 19-51257       Doc 134     Filed 03/10/20       Entered 03/10/20 17:24:47      Page 2 of 17



The Debtor filed an objection to the Motion for Relief from Stay on February 6, 2020 (the

“Objection”). On February 12, 2020, a Notice of Hearing was issued scheduling a hearing on the

Motion for Relief from Stay for February 18, 2020. On February 14, 2020, after the Debtor

notified the Court that he was unavailable to attend a hearing on February 18, 2020, the Court

entered an order extending the hearing to February 25, 2020, and ordering that no further

extensions of the hearing would be granted.

        JP Morgan filed a response to the Objection on February 20, 2020 (the “Response to

Objection”). On February 24, 2020, the Debtor filed a Motion to Continue the February 25th

hearing on the Motion for Relief from Stay. Although the Motion to Continue was not timely

filed and was not scheduled to be heard on February 25, 2020, the Motion to Continue was

denied during the hearing. Counsel for JP Morgan and the Debtor presented oral arguments on

the Motion for Relief from Stay during the February 25th hearing. At the conclusion of the

hearing, the Court granted the Motion for Relief from Stay and indicated that a written decision

and order would be forthcoming. For the reasons stated on the record during the hearing held on

February 25, 2020, and for the reasons that follow, the Motion for Relief from Stay is granted.1

I.      Background

        1.     On or about January 31, 2007, the Debtor purchased the Property. The Debtor

     executed an Adjustable Rate Note in the original amount of $267,000.00 (the “Note”), a

     Prepayment Addendum to Note, a 1-4 Family Rider, an Adjustable Rate Rider, a Prepayment

     Rider, and an Open-Ended Mortgage Deed (the “Mortgage”) in connection with the Property




1
  The Court notes that during the February 25th hearing, it also granted the Trustee’s Motion to
Dismiss with Prejudice. A written ruling granting the Motion to Dismiss with Prejudice will also
issue today.
                                                 2
Case 19-51257      Doc 134     Filed 03/10/20       Entered 03/10/20 17:24:47       Page 3 of 17



  in favor of Mortgage Capital Associates, Inc. See Exhibits A and B to the Motion for Relief

  from Stay.

     2.        JP Morgan is the holder and owner of the Note by assignment from Mortgage

  Electronic Registration Systems, Inc. as Nominee for Mortgage Capital Associates, Inc. See

  Exhibit C to the Motion for Relief from Stay. Therefore, JP Morgan is a party in interest

  pursuant to 11 U.S.C. § 362(d) and is entitled to seek the relief set forth in the Motion for

  Relief from Stay.

                             A. JP Morgan’s 2009 Foreclosure Action

     3.        The Debtor defaulted on the Note on June 1, 2009. See Response to Objection.

     4.        Thereafter, JP Morgan commenced a foreclosure action against the Debtor with

  regard to the Property (the “2009 Foreclosure Action”) and filed a lis pendens on the

  Property. See JP Morgan Chase Bank N.A. v. Johnny Ray Moore, FBT-CV-096004293-S

  (Conn. Super. Ct. 2009).

                              B. The Debtor’s 2012 Bankruptcy Case

     5.        On May 31, 2012, the Debtor filed a Chapter 13 bankruptcy case, Case No. 12-

  51027 (the “2012 Bankruptcy Case”). The 2009 Foreclosure Action was pending at the time

  the Debtor filed the 2012 Bankruptcy Case. See Response to Objection.

     6.        On July 10, 2012, the Chapter 13 Trustee filed a Motion to Confirm the Chapter

  13 Plan or in the alternative to Dismiss the Case for Failure to Propose a Feasible Plan (the

  “Motion to Confirm the Chapter 13 Plan”). On July 12, 2012, a Notice of Hearing was

  issued scheduling a hearing on the Motion to Confirm the Chapter 13 Plan for August 30,

  2012.




                                                3
Case 19-51257    Doc 134      Filed 03/10/20       Entered 03/10/20 17:24:47    Page 4 of 17



     7.      On July 13, 2012, the Debtor filed a Chapter 13 Plan. On its face, the proposed

  Chapter 13 Plan did not comply with the requirements of 11 U.S.C. § 1322 and was not

  confirmable.

     8.      On August 30, 2012, the hearing on the Motion to Confirm the Chapter 13 Plan

  was continued to September 20, 2012. On September 20, 2012, the hearing on the Motion to

  Confirm the Chapter 13 Plan was again continued to November 15, 2012.

     9.      On October 15, 2012, JP Morgan filed an objection to confirmation of the

  Debtor’s Chapter 13 Plan.

     10.     On November 16, 2012, JP Morgan filed Proof of Claim No. 17 with respect to

  the Property and attached the Note, Mortgage, and Assignment as evidence of the debt and

  its right to enforce the Note (“JP Morgan’s 2012 Proof to Claim”). According to JP

  Morgan’s 2012 Proof to Claim, the Debtor’s arrearage on the Note at the time of the 2012

  Bankruptcy Case was $79,410.58 and the Debtor had not made a payment on the Note since

  May 1, 2009.

     11.     Ten days before the third scheduled confirmation hearing on the Debtor’s Chapter

  13 Plan, the Debtor filed a Motion to Extend Time to Convert the 2012 Bankruptcy Case

  from Chapter 13 to Chapter 11.

     12.     On November 15, 2012, the confirmation hearing on the Chapter 13 Plan was not

  held, but the Debtor was required to file a Motion to Convert his 2012 Bankruptcy Case from

  Chapter 13 to Chapter 11 by November 26, 2012 (the “Motion to Convert”).

     13.     On November 26, 2012, the Debtor filed a Motion to Convert, which was granted

  on November 29, 2012.




                                               4
Case 19-51257     Doc 134     Filed 03/10/20       Entered 03/10/20 17:24:47      Page 5 of 17



     14.     Following the conversion of the Debtor’s case to Chapter 11, the Debtor filed an

  Objection to JP Morgan’s 2012 Proof to Claim alleging that JP Morgan lacked standing to

  file the Proof of Claim because JP Morgan was not in physical possession of the Note and

  failed to present any evidence to prove that it was the owner of the Note.

     15.     On January 23, 2013, the Debtor and JP Morgan executed a Loan Modification

  Agreement with regard to the Property (the “Loan Modification Agreement”), in which the

  Debtor agreed to make modified loan payments to JP Morgan in exchange for JP Morgan

  withdrawing the 2009 Foreclosure Action. See Response to Objection. The Debtor then

  resumed making payments to JP Morgan under the Loan Modification Agreement. See

  Response to Objection.

     16.     On April 19, 2013, JP Morgan filed an Amended Proof of Claim No. 17, to which

  was attached the Loan Modification Agreement (“JP Morgan’s 2013 Amended Proof of

  Claim”).

     17.     On August 16, 2013, the Debtor filed an Objection to JP Morgan’s 2013

  Amended Proof of Claim, alleging, among other things, that JP Morgan did not own the

  Note.

     18.     On March 26, 2014, the United States Trustee filed a Motion to Compel, or in the

  alternative, to Convert or Dismiss the 2012 Bankruptcy Case because the Debtor failed to file

  several required monthly operating reports and failed to file a Disclosure Statement and

  Chapter 11 Plan.

     19.     On April 9, 2014, the Debtor entered into a Stipulated Order with the United

  States Trustee setting a deadline for filing a Disclosure Statement and Chapter 11 Plan,

  obtaining confirmation of a Chapter 11 Plan, and filing the required monthly operating



                                               5
Case 19-51257     Doc 134     Filed 03/10/20       Entered 03/10/20 17:24:47       Page 6 of 17



  reports (the “Stipulated Order”). The Stipulated Order required that the Debtor file a

  Disclosure Statement and a confirmable Chapter 11 Plan by September 2, 2014, which was

  more than twenty-two months after the Debtor’s Chapter 13 case was converted to Chapter

  11.

        20.   Despite entering into the Stipulated Order, four days before the Debtor was

  required to file a Disclosure Statement and Plan, the Debtor instead filed an adversary

  proceeding against JP Morgan and other secured creditors seeking injunctive and declaratory

  relief sustaining his objections to the claims of the secured creditors, including JP Morgan.

  The complaint’s prayer for relief sought a declaratory ruling that:

              a. A) The Debtor SHALL NOT file a Disclosure Statement … and a
                 Confirmable Chapter 11 Plan of Reorganization by September 2, 2014, unless
                 and until his objections to the Proof of Claims have been settled; [and] B) The
                 Debtor SHALL NOT obtain confirmation of a Chapter 11 Plan of
                 Reorganization by December 2, 2014, unless and until his objections to the
                 Proof of Claims have been settled.

                 On September 25, 2014, the United States Trustee filed a declaration
                 regarding the Debtor’s failure to comply with the Stipulated Order and
                 requesting the Court enter an order converting the 2012 Bankruptcy Case
                 from Chapter 11 to Chapter 7.

        21.   On October 29, 2014, the Court converted the 2012 Bankruptcy Case from

  Chapter 11 to Chapter 7.

        22.   At no point during the 2012 Bankruptcy Case did the Debtor successfully confirm

  a Chapter 13 or Chapter 11 Plan.

        23.   The 2012 Bankruptcy Case remained pending, and the Debtor had the benefit of

  the automatic stay from May 31, 2012 until February 4, 2015, when the Debtor was granted a

  Chapter 7 discharge.




                                               6
Case 19-51257     Doc 134     Filed 03/10/20       Entered 03/10/20 17:24:47      Page 7 of 17




                             C. The Debtor’s 2016 Bankruptcy Case

     24.     On August 24, 2016, the Debtor filed a second Chapter 13 bankruptcy, Case No.

  16-51133 (the “2016 Bankruptcy Case”).

     25.     On September 2, 2016, the Debtor filed a Chapter 13 Plan. ECF No. 8. On its

  face, the Chapter 13 Plan did not comply with the requirements of 11 U.S.C. § 1322, was not

  confirmable, and did not treat JP Morgan’s claim on the Property. As was true in the 2012

  Bankruptcy Case, the Debtor did not confirm a Chapter 13 Plan in the 2016 Bankruptcy

  Case.

     26.     On or about September 30, 2016, the Debtor stopped making payments to JP

  Morgan as required by the Loan Modification Agreement. See Response to Objection.

     27.     On October 31, 2016, the Chapter 13 Trustee filed a Motion to Dismiss the 2016

  Bankruptcy Case under 11 U.S.C. § 1307(c) alleging the Debtor’s failure to prosecute the

  case. On January 18, 2017, the Chapter 13 Trustee filed an Amended Motion to Dismiss the

  2016 Bankruptcy Case further alleging that the Debtor was not eligible to be a debtor under

  Chapter 13 because his secured debts exceeded the secured debt limitations under § 109(e).

     28.     On February 16, 2017, JP Morgan filed Proof of Claim No. 14 and attached the

  Note, Mortgage, Assignment, and Loan Modification Agreement as evidence of the debt with

  regard to the Property (“JP Morgan’s 2017 Proof of Claim”). According to JP Morgan’s

  2017 Proof of Claim, the debt owed JP Morgan was $215,148.30.

     29.     On March 8, 2017, the Debtor filed an Objection to JP Morgan’s 2017 Proof of

  Claim, alleging that JP Morgan did not possess a perfected security interest in the Property




                                               7
Case 19-51257     Doc 134      Filed 03/10/20       Entered 03/10/20 17:24:47        Page 8 of 17



  and that the claim should be disallowed because the Debtor received a discharge in the 2012

  Bankruptcy Case (the “Objection to JP Morgan’s 2017 Proof of Claim”).

     30.     On September 15, 2017, the Court entered an Order overruling the Objection to

  JP Morgan’s 2017 Proof of Claim. This Court stated “[w]hile a bankruptcy discharge

  eliminates a borrower’s personal liability with respect to real property secured by a lien, the

  Chapter 7 discharge does not eliminate a lien on the property and a lender is still permitted to

  proceed with its in rem rights with respect to the property if timely payments are not made.”

     31.     On December 14, 2017, the Court held a hearing on the Amended Motion to

  Dismiss. A hearing on confirmation of the Debtor’s Chapter 13 Plan was also scheduled for

  the same day. The Debtor failed to appear at the December 14th hearing despite appropriate

  notice having been provided to him.

     32.     On December 15, 2017, the Court issued an Order to Appear and Show Cause

  why the case should not be dismissed as a bad faith filing (the “Order to Appear and Show

  Cause”) and set a hearing on the Order to Appear and Show Cause for January 10, 2018.

     33.     On January 10, 2018, the Court held the hearing on the Order to Appear and

  Show Cause. The Debtor, Chapter 13 Trustee, and at least one creditor appeared at that

  hearing. During the hearing, the Debtor was examined under oath as to why the case should

  not be dismissed as a bad faith filing. The Court found the Debtor’s testimony corroborated

  many of the allegations of the Debtor’s bad faith conduct.

     34.     The 2016 Bankruptcy Case was dismissed with prejudice on January 12, 2018,

  with a one-year bar to refiling pursuant to §§ 109(e), 1307(c), 349(a), and 105.




                                                8
Case 19-51257     Doc 134     Filed 03/10/20       Entered 03/10/20 17:24:47      Page 9 of 17



                            D. JP Morgan’s 2018 Foreclosure Action

     35.     After the 2016 Bankruptcy Case was dismissed, JP Morgan commenced a 2018

  Foreclosure Action against the Debtor regarding the Property (the “2018 Foreclosure

  Action”). See Exhibit F to the Motion for Relief from Stay.

     36.     On February 19, 2019, the Debtor filed a Motion to Dismiss the 2018 Foreclosure

  Action, which the Connecticut Superior Court denied on June 11, 2019.

     37.     On June 26, 2019, the Debtor filed a Motion to Vacate the Order denying the

  Debtor’s Motion to Dismiss, which, the Connecticut Superior Court denied on July 24, 2019.

     38.     The 2018 Foreclosure Action remains pending.

                             E. The Debtor’s 2019 Bankruptcy Case

     39.     On September 20, 2019, the Debtor filed his third Chapter 13 bankruptcy, Case

  No. 19-51257 (the “2019 Bankruptcy Case”).

     40.     On November 22, 2019, JP Morgan filed Proof of Claim No. 3 regarding the

  Property, claiming the Debtor owes JP Morgan $260,744.65 (“JP Morgan’s 2019 Proof of

  Claim”).

     41.     On February 6, 2020, the Debtor filed an Objection to JP Morgan’s 2019 Proof of

  Claim alleging: (i) as he did in the 2012 Bankruptcy Case and 2016 Bankruptcy Case, that JP

  Morgan is not in possession of the Note or the Mortgage and that JP Morgan lacks standing;

  and (ii) as he did in the 2016 Bankruptcy Case, that the debt was discharged in his Chapter 7

  case.

     42.     On December 13, 2019, the Debtor filed a First Amended Chapter 13 Plan. The

  First Amended Chapter 13 Plan lists the secured creditor of the Property as Mortgage

  Electronic Registration Systems, Inc. (“MERS”) instead of JP Morgan, and proposes to retain



                                               9
Case 19-51257         Doc 134    Filed 03/10/20      Entered 03/10/20 17:24:47          Page 10 of 17



      the Property. It lists the claim as having an “alleged” arrearage of $54,212.32 with respect to

      the Property.

         43.     On January 16, 2020, JP Morgan filed the Motion for Relief from Stay.

II.      Discussion

         JP Morgan seeks relief from the automatic stay under 11 U.S.C. §§ 362(d)(1), (d)(2), and

(d)(4). Section 362(g) provides that the party requesting relief from the automatic stay has the

burden of proof on the question of the debtor’s equity in property and the party opposing relief

has the burden on all other issues. 11 U.S.C. § 362(g). The moving party must first establish its

prima facie case for relief. 3 Collier on Bankruptcy, ¶ 362.10, p. 362-135 (Alan N. Resnick &

Henry J. Sommers eds., 16th ed.). A prima facie case requires a movant to show “a factual and

legal right to the relief it seeks.” Id. Under section 362(d), if a movant presents a prima facie

case and no contrary evidence is presented, the Court “shall” grant the relief requested. 11

U.S.C. § 362(d). After a careful review of the record in this case, the Court finds that JP Morgan

has met its burden and grants it relief under sections 362(d)(1), (d)(2), and (d)(4).

               A. Cause exists under section 362(d)(1) for granting relief from the stay

         Section 362(d)(1) provides,

                 On request of a party in interest and after notice and a hearing, the court shall
         grant relief from the stay provided under subsection (a) of this section, such as by
         terminating, annulling, modifying, or conditioning such stay—

                 (1) for cause, including the lack of adequate protection of an interest in property
                     of such party in interest[.]

11 U.S.C. § 362(d)(1) (emphasis added). Cause is not defined in the Bankruptcy Code, but

includes non-payment of a debt or a lack of adequate protection. See In re Uvaydov, 354 B.R.

620, 624 (Bankr. E.D.N.Y. 2006) (finding that debtor’s failure to pay over $50,000 of post-

petition mortgage payments over an eleven-month period constituted “more than ample cause to

                                                   10
Case 19-51257      Doc 134      Filed 03/10/20     Entered 03/10/20 17:24:47          Page 11 of 17



lift the automatic stay”); In re Kaplan Breslaw Ash, LLC, 264 B.R. 309, 333 (Bankr. S.D.N.Y.

2001) (noting that “[t]he failure to provide adequate protection when the property is declining in

value is a classic basis for granting relief from the stay for cause.”). When cause exists, relief

from the stay “shall” be granted. See 11 U.S.C. § 362(d).

       The Motion for Relief from Stay establishes that cause exists to grant relief under section

362(d)(1) because, among other things, the Debtor defaulted on the Note in 2009 and on the

Loan Modification Agreement in 2016, and at the very least has not made a payment to JP

Morgan since September 2016. The Debtor has provided no evidence to refute that he has not

made a payment to JP Morgan since September 2016, yet the Amended Chapter 13 Plan

proposes to retain the Property regardless of JP Morgan’s in rem rights to foreclose on the

Property.

       The Debtor can only retain the Property and avoid foreclosure if he satisfies JP Morgan’s

in rem rights to the Property. While a bankruptcy discharge precludes a secured creditor from

pursuing a deficiency judgment against the debtor personally, it leaves intact the secured

creditor’s in rem right to foreclose if payments are not made. Id. As the United States Supreme

Court held in Johnson, 501 U.S. at 84

       Even after the debtor’s personal obligations have been extinguished, the mortgage
       holder still retains a “right to payment” in the form of its right to the proceeds
       from the sale of the debtor’s property. Alternatively, the creditor’s surviving right
       to foreclose on the mortgage can be viewed as a “right to an equitable remedy”
       for the debtor’s default on the underlying obligation. Either way, there can be no
       doubt that the surviving mortgage interest corresponds to an “enforceable
       obligation” of the debtor.

       If the Debtor wishes to retain the real properties subject to claims for which his personal

liability has been discharged, he must treat those claims as secured claims or the creditors have a




                                                 11
Case 19-51257       Doc 134     Filed 03/10/20      Entered 03/10/20 17:24:47         Page 12 of 17



“right to an equitable remedy” of foreclosure. Accordingly, cause exists to grant JP Morgan

relief from the stay under section 362(d)(1).

                     B. Relief from the stay is granted under section 362(d)(2)

       JP Morgan next moves for relief under section 362(d)(2), arguing the Debtor has no

equity in the Property and that the Property is not necessary to an effective reorganization. The

Court agrees.

       Section 362(d)(2) provides,

               On request of a party in interest and after notice and a hearing, the court shall
       grant relief from the stay provided under subsection (a) of this section, such as by
       terminating, annulling, modifying, or conditioning such stay—

                (2) with respect to a stay of an act against property under subsection (a) of this
                    section if the debtor does not have an equity in such property and such
                    property is not necessary to an effective reorganization.

11 U.S.C. § 362(d)(2) (emphasis added). The Movant has established that the Debtor owes a

debt of $262,538.62 with regard to the Property and the Debtor’s Schedule A/B establishes that

the fair market value of the Property is $225,000.00. Therefore, no equity exists in the Property.

The Debtor has provided no evidence to refute this fact. Further, the Property is not necessary

for an effective reorganization since there is no likelihood that the Debtor can propose and

confirm a feasible Chapter 13 Plan. See 3 Collier on Bankruptcy, ¶ 362.07[4][b], p. 362-120 –

362-121 (Alan N. Resnick & Henry J. Sommers eds., 16th ed.) (explain that relief under section

362(d)(2) “should be granted if the debtor has no reasonable likelihood of reorganization). As

such, relief under section 362(d)(2) is granted.




                                                   12
Case 19-51257       Doc 134     Filed 03/10/20      Entered 03/10/20 17:24:47         Page 13 of 17



                 C. JP Morgan is entitled to in rem relief under section 362(d)(4)

       JP Morgan also argues it is entitled to in rem relief because the Debtor has engaged in

multiple filings affecting the Property as part of a scheme to delay, hinder, or defraud JP

Morgan. The Court agrees.

       Pursuant to 11 U.S.C. § 362(d)(4),

               On request of a party in interest and after notice and a hearing, the court
       shall grant relief from the stay provided under subsection (a) of this section, such
       as by terminating, annulling, modifying, or conditioning such stay—

                (4) with respect to a stay of an act against real property under subsection
                (a), by a creditor whose claim is secured by an interest in such real
                property, if the court finds that the filing of the petition was part of a
                scheme to delay, hinder, or defraud creditors that involved –
                        (A) transfer of all or part ownership of, or other interest in, such
                        real property without the consent of the secured creditor or court
                        approval; or
                        (B) multiple bankruptcy filings affecting such real property.

11 U.S.C. § 362(d)(4) (emphasis added). In rem relief is available “when a creditor has

demonstrated that the bankruptcy petition was filed as part of a scheme to delay, hinder, and

defraud creditors,” In re O’Farrill, 569 B.R. 586, 591 (Bankr. S.D.N.Y. 2017), and involves

multiple bankruptcy filings affecting real property, In re Muhaimin, 343 B.R. 159, 167 (Bankr.

D. Md. 2006).

       Bankruptcy courts may “infer an intent to hinder, delay, and defraud creditors from the

fact of serial filings alone.” In re Procel, 467 B.R. 297, 308 (S.D.N.Y. 2012) (citation omitted);

see also In re Magnale Farms, LLC, No. 17-61344, 2018 WL 1664849, at *6 (Bankr. N.D.N.Y.

Apr. 3, 2018) (explaining a court can “draw a permissible inference of a scheme to hinder, delay,

and defraud based on the mere timing and filing of several bankruptcy cases.”); In re Montalvo,

416 B.R. 381, 387 (Bankr. E.D.N.Y. 2009) (recognizing the timing and sequencing of the filings

significant to finding a scheme to hinder, delay, or defraud).

                                                  13
Case 19-51257      Doc 134      Filed 03/10/20     Entered 03/10/20 17:24:47         Page 14 of 17



       The purpose of section 362(d)(4) is to prevent abusive bankruptcy filings. See In re

Perkins, 609 B.R. 576, 579 (Bankr. D. Conn. 2019) (“Subsection (d)(4) was added to address

abuse impacting real property by providing ‘the statutory authority to grant in rem relief’ under

certain circumstances.”) (quoting In re Montalvo, 416 B.R. 381, 386 (Bankr. E.D.N.Y. 2009)).

“By requiring that the filing of the petition must be part of a scheme to hinder, delay, or defraud

a creditor that involves either an unauthorized transfer of the property or multiple bankruptcy

filings affecting the property, section 362(d)(4) addresses conduct that could be indicative of an

abusive bankruptcy filing in relation to a real property foreclosure.” 3 Collier on Bankruptcy,

¶362.05[19][a], p. 362-84 (Alan N. Resnick & Henry J. Sommers eds., 16th ed.). “In rem orders

are used in response to serial filers that are seeking to prevent foreclosure proceedings.” In re

Price, 304 B.R. 769, 773 (Bankr. N.D. Ohio 2004).

       JP Morgan has demonstrated that the 2019 Bankruptcy Case was filed as part of a scheme

to delay, hinder, or defraud JP Morgan from exercising its in rem rights.

                       1. The filing of multiple bankruptcy cases demonstrates the Debtor’s
                          scheme to delay, hinder, or defraud JP Morgan

       The Debtor has filed multiple bankruptcy cases to delay, hinder, or defraud JP Morgan

from foreclosing on the Property. The Debtor obtained the benefit of the automatic stay when he

filed the 2012 Bankruptcy Case. The 2009 Foreclosure Action was therefore stayed, providing

the Debtor time to negotiate the Loan Modification Agreement, which resulted in JP Morgan

withdrawing the 2009 Foreclosure Action.

       The Debtor filed his second bankruptcy case, the 2016 Bankruptcy Case, when he was

again in default of his obligations to JP Morgan, this time under the Loan Modification

Agreement. Immediately after filing the 2016 Bankruptcy Case, and again with the benefit of

the automatic stay, the Debtor stopped making Loan Modification Agreement payments. The

                                                 14
Case 19-51257     Doc 134      Filed 03/10/20    Entered 03/10/20 17:24:47        Page 15 of 17



Debtor was not able to confirm a Chapter 13 Plan in the 2016 case, but again enjoyed the benefit

of the automatic stay for more than eighteen months.

       After the Court dismissed the 2016 Bankruptcy Case with prejudice, JP Morgan

commenced the 2018 Foreclosure Action. The Debtor then filed his third bankruptcy case, the

2019 Bankruptcy Case, which stayed the 2018 Foreclosure Action. The Debtor has not been

able to propose a confirmable Chapter 13 Plan and, as noted above, the Debtor’s Schedules I and

J demonstrate that any proposed Chapter 13 Plan would not be feasible under 11 U.S.C. § 1325.

Accordingly, the Court concludes that the Debtor’s multiple bankruptcy cases were filed as part

of a scheme to delay, hinder, or defraud JP Morgan.

                      2. The Debtor’s duplicative and frivolous pleadings are further
                         evidence of a scheme to delay, hinder, or defraud JP Morgan

       The Debtor’s continued challenges to JP Morgan’s standing regarding the Property, the

objections to JP Morgan’s Proofs of Claim, and the failure to address JP Morgan’s in rem rights

provide additional evidence of the Debtor’s scheme to delay and to frustrate JP Morgan’s

applicable non-bankruptcy law rights with respect to the Property.

       For example, in the 2012 Bankruptcy Case, the Debtor filed the Objection to JP Morgan’s

2012 Proof of Claim alleging that JP Morgan lacked standing to file a proof of claim regarding

the Property. After two hearings on the Objection, the Debtor filed the adversary proceeding as a

collateral challenge before the Court could rule on the Objection to JP Morgan’s 2013 Amended

Proof of Claim.

       The Debtor engaged in a similar course of conduct in the 2016 Bankruptcy Case when he

filed the Objection to JP Morgan’s 2017 Proof of Claim, alleging that the Chapter 7 discharge he

received in the 2012 Bankruptcy Case entirely voided JP Morgan’s debt. The Debtor’s Chapter

13 Plan did not include or provide for any treatment of JP Morgan’s secured claim, and was not

                                                15
Case 19-51257       Doc 134     Filed 03/10/20      Entered 03/10/20 17:24:47          Page 16 of 17



able to be confirmed. Ultimately, the Debtor’s 2016 Bankruptcy Case was dismissed with

prejudice, upon this Court finding as follows:

       By repeatedly seeking continuances, failing to appear at the scheduled hearings on
       December 12, 2016 and December 14, 2016, commencing an adversary
       proceeding against the creditors on December 13, 2016, and pressing arguments
       which were or could have been asserted earlier and/or re-arguing theories
       previously advanced and rejected, the conduct of the Debtor supports the finding
       that he continues to hinder and delay creditors.

       Likewise, in the 2019 Bankruptcy Case, the Debtor filed an Objection to JP Morgan’s

2019 Proof of Claim again alleging that JP Morgan lacked standing to enforce the note and that

the Debtor’s personal liability on the debt owed to JP Morgan had been discharged. These

issues were previously decided in the 2012 and/or 2016 Bankruptcy Cases. The Debtor’s

attempts to relitigate these issues here is additional evidence of his scheme to delay, hinder, or

defraud JP Morgan. As noted by the United States District Court for the District of Connecticut

when the Debtor appealed the dismissal of his 2016 Bankruptcy Case, “the Appellant does not

intend to raise issues of substance on this appeal but rather, merely seeks continued delay.” See

Johnny Ray Moore v. Pennymac Holdings, LLC et al, Civ. No. 3:18-cv-317 (AWT), ECF No. 40.

III.   Conclusion

       After a review of: (i) the Debtor’s conduct in and the records of the 2012 Bankruptcy

Case, the 2016 Bankruptcy Case, and the 2019 Bankruptcy Case; (ii) the Debtor’s conduct in

and records of the 2009 Foreclosure Action and the 2018 Foreclosure Action; and (iii) the

arguments advanced in the pleadings and at the hearings held on the Motion for Relief from

Stay, in accordance with 11 U.S.C. §§ 362(d)(1), (d)(2), and (d)(4)(B); it is hereby

       ORDERED: The Motion for Relief from Stay is GRANTED and JP Morgan is granted

relief from the automatic stay under 11 U.S.C. §§ 362(d)(1), 362(d)(2), and 362(d)(4) and a

separate Order granting relief from the stay will enter; and it is further

                                                  16
Case 19-51257      Doc 134      Filed 03/10/20     Entered 03/10/20 17:24:47   Page 17 of 17



       ORDERED: The fourteen (14) day stay provided in Fed. R. Bankr. P. 4001(a)(3) is

hereby waived; and it is further

       ORDERED: Pursuant to 11 U.S.C. § 1301(c), to the extent that the co-debtor stay in 11

U.S.C. § 1301(a) applies, it is hereby terminated; and it is further

       ORDERED: At or before 6:00 p.m. on March 10, 2020, the Clerk’s Office shall serve

this Order upon the Debtor at the address listed on the petition.



              Dated at Bridgeport, Connecticut this 10th day of March, 2020.




                                                 17
